Case 2:19-cv-14212-RLR Document 28 Entered on FLSD Docket 09/03/2019 Page 1 of 5




                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA
                                   FORT PIERCE DIVISION

  JOHN DOE,                                            CASE NO. 2:19-cv-14212-RLR

         Plaintiff,

  vs.

  CITY OF VERO BEACH, a Florida
  Municipality,

         Defendant.
                                               /


  DEFENDANT CITY OF VERO BEACH’S ANSWER AND AFFIRMATIVE DEFENSES
  TO PLAINTIFF’S AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF
                      CONSTITUTIONAL RIGHTS

         Defendant City of Vero Beach, by and through undersigned counsel, hereby files its

  Answer and Affirmative Defenses, and in paragraphs and subheadings corresponding to those of

  Plaintiff’s Amended Class Action Complaint filed August 19, 2019 [Doc. 24], answers and says:

                                              PARTIES

         1.      Denied.

         2.      Denied.

                                         INTRODUCTION

         3.      Denied.

         4.      Denied.

         5.      Admitted that Plaintiff brings this action pursuant to the Fourth Amendment of

  the Constitution of the United States.     Defendant relies on the Fourth Amendment of the

  Constitution of the United States and interpreting legal authority for its content, meaning, and

  interpretation. All other allegations and inferences arising therefrom are denied.
Case 2:19-cv-14212-RLR Document 28 Entered on FLSD Docket 09/03/2019 Page 2 of 5




         6.      Denied.

         7.      Denied.

         8.      Admitted that Plaintiff brings this action pursuant to 42 U.S.C. § 1983.

  Defendant relies on 42 U.S.C. § 1983 and interpreting legal authority for its content, meaning,

  and interpretation. All other allegations and inferences arising therefrom are denied.

                                           THE PARTIES

         9.      Without knowledge, therefore denied.

         10.     Admitted that the City of Vero Beach is a municipal corporation of the State of

  Florida, in Indian River County, Florida. All other allegations and inferences arising therefrom

  are denied.

                                  JURISDICTION AND VENUE

         11.     Admitted for jurisdiction and venue purposes. All other allegations and inferences

  arising therefrom are denied.

                                   FACTUAL BACKGROUND

         12.     Denied.

         13.     Denied.

         14.     The Affidavit For Surreptitious Entry And Installation Of Electronic Surveillance

  Camera in State of Florida v. Robert Freels, et al., Case No. 312019MM000328A, attached as

  Exhibit 1 [Doc. 24 – 1] speaks for itself. All other allegations and inferences arising therefrom

  are denied.

         15.     The Order For Surreptitious Entry And Installation Of Electronic Surveillance

  Camera in State of Florida v. Robert Freels, et al., Case No. 312019MM000328A, attached as




                                                  2
Case 2:19-cv-14212-RLR Document 28 Entered on FLSD Docket 09/03/2019 Page 3 of 5




  Exhibit 2 [Doc. 24 – 2] speaks for itself. All other allegations and inferences arising therefrom

  are denied.

         16.    Admitted that video equipment was installed, otherwise denied.

         17.    Denied.

         18.    Denied.

         19.    Denied.

         20.    Admitted that video evidence has been provided to the State Attorney and to

  criminal defense attorneys in accordance with the law, otherwise denied.

                                            DAMAGES

         21.    Denied as phrased.

         22.    Denied.

         23.    Denied.

         24.    Denied.

         25.    Without knowledge, therefore denied.

                                  AFFIRMATIVE DEFENSES

         26.    As its first affirmative defense, Defendant would assert that at all times material

  hereto, its officers were lawfully exercising their rights as law enforcement officers in a legal

  manner and in good faith.

         27.    As its second affirmative defense, Defendant would assert that probable cause

  existed for the law enforcement action taken against Plaintiff, thus barring the Plaintiff’s

  recovery under any theory.

         28.    As its third affirmative defense, Defendant would assert that the incident alleged

  in the Plaintiff’s Amended Complaint was caused in whole or in part by the negligence,




                                                 3
Case 2:19-cv-14212-RLR Document 28 Entered on FLSD Docket 09/03/2019 Page 4 of 5




  carelessness, wrongful acts and/or misconduct of Plaintiff so as to proximately result or

  contribute to the alleged incident and alleged damages. Therefore, Plaintiff’s recovery, if any,

  should be barred or reduced by the ratio in which the negligence or carelessness contributed to

  the alleged incident and alleged damages.

         29.     As its fourth affirmative defense, Defendant would assert that Plaintiff failed to

  mitigate his damages, if any, and therefore Defendant is entitled to a set-off or a reduction of any

  verdict to the extent that Plaintiff has failed to mitigate his damages.

                                       DEMAND FOR JURY TRIAL

         30.     Defendant hereby demands a trial by jury as to all issues so triable.

                         CLAIM FOR COSTS AND ATTORNEY’S FEES

         31.     Defendant has been required to retain the services of the undersigned to defend

  this action and would request it is entitled to all an award of taxable costs, including attorney’s

  fees, pursuant to 42 U.S.C. § 1988, 42 U.S.C. § 12205, Fed. R. Civ. P. 11, and the Court’s

  inherent powers.

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 3, 2019, I electronically filed the foregoing

  with the Clerk of the Courts by using the CM/ECF system which will send a notice of electronic

  filing to Bradford L. Jefferson, Esquire, 130 S. Indian River Drive, Suite 402, Fort Pierce, FL

  34950, servebradjefferson@yahoo.com.

                                                 /s/ Gail C. Bradford
                                                 WILLIAM E. LAWTON, ESQ.
                                                 Florida Bar No. 163236
                                                 GAIL C. BRADFORD, ESQ.
                                                 Florida Bar No. 0295980
                                                 Dean, Ringers, Morgan & Lawton, P.A.
                                                 Post Office Box 2928
                                                 Orlando, Florida 32802–2928



                                                    4
Case 2:19-cv-14212-RLR Document 28 Entered on FLSD Docket 09/03/2019 Page 5 of 5




                                     Tel: 407–422–4310 Fax: 407–648–0233
                                     wlawton@drml–law.com
                                     gbradford@drml–law.com
                                     Attorneys for Defendant, City of Vero Beach




                                       5
